Citation Nr: 1228508	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, not including PTSD.  

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from September 1954 to November 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2008, the RO denied the claim for entitlement to a TDIU rating, and November 2008, the RO denied the Veteran's claim for service connection specifically for PTSD.  

Review of the record reflects that the RO had considered and denied the Veteran's claim for service connection for an acquired psychiatric disorder (schizophrenic reaction, paranoid type) in June 1973 and again in April 1974.  He was properly notified of such and did not appeal, so the 1974 decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  It is also noted that the RO denied a claim for depression and anxiety in November 2005 without addressing whether new and material evidence had been submitted to reopen a previously denied claim.  He filed his current claim at issue for PTSD in May 2008, which was not adjudicated in any of the prior decisions regarding psychiatric conditions.  Consequently, his PTSD claim must be considered on its full merits, de novo, because there is no new and material evidence requirement to reopen this claim since there is no prior, final and binding, adjudication of this claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder is not the same for jurisdictional purposes when it has been previously considered).  


Review of the Veteran's statements in recent years reflects that he has essentially claimed entitlement to service connection for PTSD.  The medical records show that his psychiatric condition has been variously diagnosed.  As distinguished from Boggs, the United States Court of Appeals for Veterans Claims (Court) has held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's service connection claim on appeal encompasses a claim for schizoaffective disorder, anxiety, and depression.  

These aspects must be differentiated from the PTSD aspect of the claim, because service connection was previously denied by the RO for schizophrenic reaction in the early 1970s and for depression and anxiety in 2005.  Therefore, the Board will bifurcate the claim and proceed with an adjudication of the PTSD aspect of the claim on the merits and remand the aspect that has been previously denied for proper adjudication under the new-and-material-evidence requirement to reopen previously denied claims.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, not including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Additionally, as the issue of entitlement to a TDIU is inextricably intertwined with the other issue on appeal, the issue will be held in abeyance pending the completion of the REMAND.  



FINDING OF FACT

The competent and credible medical or other evidence does not show that the Veteran has PTSD according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 U.S.C.A. §§ 3.102, 3.303, 3.304(f), 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2008 and November 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification 

requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

With regard to VA's duty to assist, the National Personnel Records Center (NPRC) has indicated that some of the Veteran's military service records are unavailable at the NPRC.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  


Entitlement to Service Connection for PTSD

Background

The Veteran asserts that he has PTSD, related to alleged combat stressors during service in Taiwan, warranting service connection.  Alternatively, he contends that this condition is secondary to his service-connected generalized dermatophytosis and dermatitis.  

The Veteran's STRs are devoid of findings, complaints, symptoms, or diagnoses attributable to any psychiatric disorder.  With respect to the Veteran's service personnel records, in November 2008 VA made a formal finding of the unavailability of the personnel records as they were presumably destroyed in a fire.  VA determined that all efforts to obtain those records had been exhausted and that further attempts to locate the records would be futile.  The Veteran's form DD 214 reflects a military occupational specialty of radio operator and does not indicate that the Veteran participated in combat.  In November 2008, VA made a formal finding that the Veteran's stressors could not be verified because he did not provide relevant information with sufficient specificity about the claimed stressors capable of verification.  

Post-STRs reflect diagnoses of acute paranoid reaction, schizophrenic paranoid type in tenuous remission, paranoid disorder, anxiety disorder, and major depressive disorder.  

A private treatment record dated in January 1985 indicates that during employment in 1970, the Veteran developed paranoid delusions over a several month period for which he was hospitalized in August 1970.  An April 1985 report indicates a history of employment as a radar control officer for a commercial airline during which the Veteran was unable to handle the pressure and developed a severe manic depressive disorder in early 1970, at which time he was diagnosed with manic depressive disorder.  

In February 1986 and October 1988, a private physician Dr. T. M. opined that the Veteran's service-connected skin condition interacted with other factors to contribute substantially to his chronic anxiety and depression.  The physician further opined that a substantial portion of the Veteran's current anxiety problem was service-related.  In October 1988, Dr. S. J. L. opined that the Veteran's anxiety disorder began during service and was aggravated by his employment after service. 

On VA mental disorders examination in September 2005, the Veteran presented with a history of extreme anxiety during childhood that continued during his service.  It was noted that the Veteran served as a radio operator and an air traffic controller during service and that he suffered from anxiety, nervousness, and depression.  He later retired from civilian employment in 1972 due to a psychiatric condition.  The Veteran was diagnosed with schizoaffective disorder, depressed type, that the examiner opined had severely affected his functioning.  The Veteran failed at college, could not continue his military career, and retired from employment due to his inability to handle the pressures of employment.  The examiner opined that the Veteran's schizoaffective disorder was not at least as likely as not due to his service-connected dermatitis.  

In February 2008, the Veteran underwent a private psychological evaluation conducted by Dr. S. F.  The Veteran contended that during service in Taiwan that he was part of a contingent of fifteen to twenty radio-telephone operators that were almost killed by a Chinese driver who went over the edge of a cliff and into a pond.  He alleged that they were issued weapons and told to defend themselves or be overrun by the Communists and that he feared for his life daily.  The Veteran also alleged that he attended a party at Chiang Kai-shek's home after which he and his unit were attacked by mortars.  The Veteran further alleged that he almost lost his life during a cyclone that destroyed the entire Army base.  The Veteran was diagnosed with generalized anxiety disorder.  In December 2008, Dr. S. F. opined that there was a definite relationship between the Veteran's anxiety, depression, and suspiciousness and his service.  A diagnosis of PTSD was assigned.  


On VA mental disorders examination in August 2009, the examiner confirmed an unfavorable September 2005 diagnosis and opinion.  The examiner also noted that the Veteran did not give much weight to any military trauma and described only one vehicle accident during service.  

In August 2010, the Board remanded the claim for additional evidentiary development, to include obtaining additional treatment records and a contemporaneous psychiatric examination.  

Subsequently added to the record was a September 2010 statement by a private examiner, N. V. M., M.D.  He noted that the Veteran was currently a patient in his office.  He had an extensive medical history, to include a carotid occlusion, mitral valve disorders, diabetes hyperlipidemia, hypertension (HTN), coronary artery disease (CAD) with bypass grafting, and significant cardiac arrhythmias with pacemaker placement.  Due to the Veteran's disease progression, the examiner opined that he was not a candidate for gainful employment.  

In another statement from September 2010, by a private physician, S. J. L., M.D., it was noted that the Veteran had not worked as an air traffic controller since 1972 due to severe anxiety disorder.  The examiner opined that the Veteran was permanently and totally disabled because of multiple medical problems, to include severe CAD, insulin dependent diabetes, and corneal dystrophy.  

In a September 2010 private report, as provided by Dr. S. F., it was noted that the Veteran was receiving individual psychotherapy.  The diagnosis was PTSD, generalized anxiety disorder, and major depressive disorder, recurrent, moderate, with melancholic features.  The doctor opined that it was just as likely as not that the service-connected dermatophytosis contributed significantly to the Veteran's chronic anxiety and depression.  


When examined by VA in June 2011, the examiner reviewed the claims file.  She provided a diagnosis of schizoaffective disorder, depressive type.  While she noted that there was a prior diagnosis of PTSD (in 2010), she opined that the Veteran did not meet the criteria for such a diagnosis.  

The VA examiner provided a supplemental report in August 2011.  She f noted that there was no clear and unmistakable evidence that any psychiatric disorder, including PTSD, preexisted service.  His enlistment records were negative for psychiatric conditions.  He reported mental health symptoms (anxiety and depression) prior to service.  She noted, however, that there was no other evidence that allowed her to see baseline symptoms prior to service, except for his self report.  

She opined that it was less likely than not that any preexisting psychiatric disorder underwent a permanent increase in severity during service.  No evidence of aggravation although it was known that his diagnosed condition could begin with signs and symptoms and gradually/suddenly progress into a full-fledged condition, but there was no evidence of a psychiatric condition at the time of the service separation examination suggesting such an increase in severity.  

It was also less likely than not that the psychiatric disorder was incurred in or due to or the result of service or present during service.  There was no evidence to suggest this from looking at his record.  She added that schizoaffective disorder was not known to be caused by generalized dermatophytosis and dermatitis.  Therefore, his psychiatric disorder was not due to these skin conditions.  It was also less likely than not that any psychiatric disorder had been aggravated (permanently worsened in severity beyond the natural progression of the disorder) by the service-connected skin disorders.  There was no evidence of aggravation.  

For rationale, the examiner noted that in 2008, the Veteran was seen by a private physician and diagnosed with PTSD, anxiety, and depression.  He also provided a diagnosis of PTSD in 2010.  Statements in the claims file note a request to change 

"focus" from PTSD to anxiety and depression.  (See Veteran's December 2010 statement in support of his claim.)  His statements also relate his psychiatric disorder to his skin condition.  She noted that paranoid delusions and schizophrenia were noted as problems he had experienced in the past.  She added that this was not part of PTSD criteria.  Anxiety in childhood was noted.  He retired due to schizoaffective disorder.  

The VA examiner added that she examined the Veteran in 2005 and diagnosed him with a schizoaffective disorder.  She had now examined him three times and that was the diagnosis each time.  He failed to meet the criteria for PTSD.  His private evaluation showed different problems/diagnosis.  She could not comment on the way the private evaluation was done, but she did not concur with the results.  In further explanation, she noted that patients like this, who displayed psychosis and depression could look like patients with PTSD in the sense that a psychotic episode such as a delusional thought or a hallucination could look like a PTSD flashback.  The negative symptoms of the psychosis included affective flattening and lack of motivation.  These symptoms could look like the depression and isolation one saw in PTSD.  The difficulty focusing on reality due to thought and perceptual disturbance could mimic concentration difficulties seen in PTSD.  The social skill/interpersonal deficits and problems seen in psychotic individuals could look like the detachment/anger seen in PTSD.  Thus, she noted that there are symptoms that might look the same to some degree but have different origins.  The Veteran in this case had a serious, chronic mental illness known to have hereditary roots.  PTSD was known as a disorder with its etiology and roots in environmental causes, namely trauma.  Schizoaffective disorder was known to run in families with a chronic course with a need to be controlled by medications.  The Veteran's condition could have begun in childhood.  She noted that individuals were seen who displayed signs and symptoms throughout childhood and as they aged, a full-fledged condition developed.

Laws and Regulations

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

To establish service connection, there generally must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD need be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2011).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.  

In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304(f)(1) through (f)(5).  

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2) (2011).  See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the veteran engaged in combat but the claimed stressor was unrelated to that combat, then there needs to be independent evidence corroborating the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His statements, by themselves, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Just because a physician or other health professional accepted a veteran's description of his or her experiences as credible and diagnosed a veteran as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Moreover, recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  See also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.  

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  

This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)).  

Analysis

Initially, it is reiterated that the current decision concerns only the claim for service connection for PTSD.  Additional acquired psychiatric disorders, to include schizoaffective disorder, anxiety, and depression are discussed in the remand portion of this decision which follows.  

In this case, the most important point is that the preponderance of the evidence does not show that the Veteran has the required DSM-IV diagnosis of PTSD.  So the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is not confirmation he has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is that the veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm a veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

While a private physician provided a diagnosis of PTSD in recent years (Dr. S. F. in 2008 and 2009), he did not discuss the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2011).  The June 2011 VA examiner specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Board finds that the examiner's opinion that the Veteran did not warrant a diagnosis of PTSD is most persuasive because she made that finding with access to the Veteran's claims file with medical history and following examination of the Veteran.  In her report, she specifically discussed why she disagreed with the private examiner's diagnosis of PTSD, pointing out that that the Veteran's paranoid delusions and schizophrenia were problems indicated in the record that are not part of PTSD criteria.  The Board finds the VA examiner's medical findings more persuasive than the previous diagnosis of PTSD, based upon the private examiner's examination of the Veteran without full review of the entire claims file and consideration of contrary opinion.  


Absent the required DSM-IV diagnosis of PTSD, to in turn establish he has current disability on account of this condition, there is no PTSD to attribute to his military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308   (Fed. Cir. 1998).  Moreover, as PTSD is not shown by the probative evidence of record, it does not follow that it might be the result of or related to a skin disorder.  

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds that the Veteran's report of his symptoms is credible.  However, notwithstanding the Veteran's competent and credible contentions, the probative evidence of record does not show that he has had PTSD at any time during the appeal period.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

An Acquired Psychiatric Disorder, Not Including PTSD 

The Board finds that a remand is warranted for that aspect of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, not including PTSD.  The RO must adjudicate the matter in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. at 393.  

As noted previously, this aspect of the claim was previously denied by a rating decision in the early 1970s (paranoid schizophrenia) and in the mid 1980s (depression and anxiety).  Therefore, on remand, the AOJ should provide the Veteran with the information and evidence necessary to reopen the previously denied claim in addition to what is needed to substantiate the underlying service connection claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The Court has held that, in conjunction with a claim to reopen, "VA must notify the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition to notifying the Veteran that "new" and "material" evidence is necessary to reopen the claim, the VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Id.  

A new VCAA notice letter should be provided to the Veteran.  In addition, a remand will allow for the AOJ to undertake any other development necessary prior to adjudicating the matter.  


TDIU

As noted above, as the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, the TDIU issue will be held in abeyance pending the completion of the REMAND.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to reopen his claim of service connection for acquired psychiatric disorders, to include paranoid schizophrenia, anxiety, and depression, not including PTSD.  The letter should include: the necessary information regarding new and material evidence as set forth in 38 C.F.R. § 3.156; the evidence and information necessary to establish the underlying claim for entitlement to service connection; and the evidence and information necessary to substantiate the elements of service connection that were the basis for the denial in the 1973, 1974, and 2005 RO decisions.  See Kent, 20 Vet. App. at 1.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  After undertaking any other development deemed appropriate, adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, not including PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


